[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGEMENT #114
CT Page 11587
In accordance with the reasoning in Serrano v. Aetna Ins.Co., 233 Conn. 437, 455, 664 A.2d 279 (1995) and Stevens v. AetnaLife  Casualty Co., 233 Conn. 460, 470 n. 14, 659 A.2d 707
(1995), Progressive Northwestern Insurance Company's motion for summary judgment is denied. See also Kocsis v. Gerencser, Superior Court, judicial district of New Haven at New Haven, Docket No. 375378 (May 2, 1997, Silbert, J.); VanWart v.Anderson, Superior Court, judicial district of Litchfield, Docket No. 070936 (March 18, 1997, Dranginis, J.) (19 Conn. L. Rptr. 141);Taylor v. Woltmann, Superior Court, judicial district of Danbury, Docket No. 324174 (December 4, 1996, Moraghan, J.);Berger v. Lucker, Superior Court, judicial district of Waterbury, Docket No. 124176 (May 9, 1996, Vertefeuille, J.); DiRusso v.Wilt, Superior Court, judicial district of Hartford/New Britain at New Britain, Docket No. 470863 (May 6, 1996, Arena, J.).
THOMAS NADEAU, JUDGE